                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CARLOS MEDINA,                              )
                                            )
      Petitioner,                           )
                                            )      CIVIL ACTION NO.
      v.                                    )      2:19-CV-1085-WHA
                                            )            [WO]
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                                    ORDER

      On February 27, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 5.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and this case is DISMISSED for lack of

jurisdiction.

      A separate final judgment will be entered.

      DONE this 6th day of April, 2020.



                          /s/ W. Harold Albritton
                         SENIOR UNITED STATES DISTRICT JUDGE
